Case 2:21-cv-00212-AWA-LRL Document1 Filed 04/16/21 Page 1 of 8 PagelD# 1

Pro Sel Rev. 12 16) Complaint for a Civil Case
UNITED STATES DISTRICT COURT

for the

EQSK yA District of Virginia

Tamyka Brown

Division

Case No.

 

(to be filled in by the Clerk’s Office)

 

Plaintiffs)
(Write the full name of each plaintiff who is filing this complaint.
if the names of all the plaintiffs cannot fit in the space above,
please write “see attached” in the space and attach an additional
page with the full list of names.)
-V-

Elten Marie Hess; Ralph Northam; Maiiju Ganeriwala

Jury Trial: (check one) [V] Yes [_]No

 

Defendant(s)
(Write the full name of each defendant who is being sued. If the
names of all the defendants cannot fit in the space above, please
write “see attached” in the space and attach an additional page
with the full list of names.)

Newmar Nee Nee Ne Name Nee Nee Ne Ne Nee Nee Nee” eee Neue” Stee”

COMPLAINT FOR A CIVIL CASE

I The Parties to This Complaint
A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

needed.
Name
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address

B. The Defendant(s)

Tamyka Brown
1000 Saint Andrews Way, Unit A

Chespeake
VA
757-933-0093

thrown0211 @qmail.com

 

 

 

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. For an individual defendant,
include the person's job or title (ifiown). Attach additional pages if needed.

Page 1 of 5
Case 2:21-cv-00212-AWA-LRL Document1 Filed 04/16/21 Page 2 of 8 PagelD# 2

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Defendant No. 1
Name Ellen Marie Hess
Job or Title (if kxown) Commissioner, Virginia Unemployment Compensation
Street Address 6606 West Broad Street
City and County Richmond _
State and Zip Code Virginia, 23230
Telephone Number
E-mai! Address (if known) ellenmarie.hess@vec.virginia.gov
Defendant No. 2
Name Ratph Northam
Job or Title (if known) .Govemor of the Commonwealth of Virginia == =
Street Address State Capitol Third Floor _
City and County Richmond _
State and Zip Code Virginia, 23219
Telephone Number 804-786-2211
E-mail Address (if known)
Defendant No. 3
Name Maiiiu Gansriwala_
Job or Title (if known) State Treasurer Risk Management Division =
Street Address 101 North 14th Street
City and County Bichmond
State and Zip Code Virginia, 23219
Telephone Number 804-225-2142
E-mail Address (if known)
Defendant No. 4
Name
Job or Title (if known)
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address (if known)

 

Page 2 of 5
Case 2:21-cv-00212-AWA-LRL Document 1 Filed 04/16/21 Page 3 of 8 PagelD# 3

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case :

i.

Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. Ina
diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

What is the basis for federal court jurisdiction? (check all that apply)
[V Federal question r] Diversity of citizenship

Fill out the paragraphs in this section that apply to this case.
A. If the Basis for Jurisdiction Is a Federal Question

List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that
are at issue in this case.

28 U.S. Code § 1657
42 U.S. Code § 503
Amendment XIV

 

B. If the Basis for Jurisdiction Is Diversity of Citizenship
I. The Plaintiff(s)

a. If the plaintiff is an individual
The plaintiff, (name) , is a citizen of the
State of (name)

 

 

b. If the plaintiff is a corporation
The plaintiff, (name) , is incorporated

under the laws of the State of (name) ,

 

 

and has its principal place of business in the State of (name)

 

(If more than one plaintiff is named in the complaint, attach an additional page providing the
same information for each additional plaintiff-)

2. The Defendant(s)

 

 

a. If the defendant is an individual
The defendant, (name) , is a citizen of
the State of (name) . Oris a citizen of
(foreign nation)

 

Page 3 of 5
,Case 2:21-cv-00212-AWA-LRL Document1 Filed 04/16/21 Page 4 of 8 PagelD# 4

Pro Se 1 Rev. 12/16) Complaint fora Civil Case

b. If the defendant is a corporation
The defendant, (name) , is incorporated under
the laws of the State of (name) , and has its

 

 

principal place of business in the State of (name)

 

Or is incorporated under the laws of (foreign nation) :

 

and has its principal place of business in (name)

 

(if more than one defendant is named in the complaint, attach an additional page providing the
same information for each additional defendant.)

3. The Amount in Controversy

The amount in controversy—the amount the plaintiff claims the defendant owes or the amount at
stake—is more than $75,000, not counting interest and costs of court, because (explain):
The Defendants negligence and lack of action towards the resolution of such negligence has

Sea ed warious constitutional and statutory rights afforded to plaintiff resulted in damages of

 

Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights, including
the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.
Under §60.2-100 of the Virginia Cede, the Defendants have recklessly neglected numerous duties established,
which has {ed to the violation of the plaintiff's constitutional rights of due process. Plaintiff was laid off from
employment due to COVID-19 on December 15, 2020. Plaintiff promptly applied for unemployment benefits to
which she is rightfully entitled to. Plaintiff engaged in the appropriate and constant follow-up communication
required of her in regards to her application and entitled benefits. Approximately 5 months have passed since
Plaintiff submitted her application, and the Defendants have not provided her with a response. Despite being awar:
of their duties under §60.2-100 and having a statutory obligation to pay benefits when due, the Defendants
continue to neglect their duties and provide proper and functional resources towards a resolution while continuing
to deprive the plaintift of her constitutionat rants.

Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or
punitive money damages.

Plaintiff therefore demands judgement against Defendant in the amount of $76,000.00 (SEVENTY SIX
THOUSAND DOLLARS AND ZERO CENTS)for:

1. Inconvenience

2. Mental Anguish

3. Emotional Distress;

4. Per-judgement Interest, Post-Judgement Interest, Costs and Any Other Appropriate Relief.

Page 4 of 5
Pro Se 1 (Rev. 12/16

 

Case 2:21-cv-00212-AWA-LRL Document1 Filed 04/16/21 Page 5 of 8 PagelD# 5

  

 

omplaint for a Civil Case

  

 

Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A. For Parties Without an Attorney
I agree to provide the Clerk’s Office with any changes to my address where case-related papers may be

served. I understand that my failure to keep a current address on file with the Clerk’s Office may result
in the dismissal of my case.

Date of signing: April 7. 2021

Signature of Plaintiff

 

Printed Name of Plaintiff  Tamyka Brown

 

B. For Attorneys

Date of signing:

 

Signature of Attomey
Printed Name of Attorney
Bar Number

Name of Law Firm

Street Address

State and Zip Code
Telephone Number
E-mail Address

 

 

 

 

 

 

 

 

Page Sof 5
 

INFORMATION FORM

’ NOTICE:

(03/27/20)

> In conjunction with General Order 2020-08 re: COVID-19, the Clerk’s office counters are
closed to the public until further notice to minimize personal interactions.

> The public may use the drop box during hours when the court is closed but the buildings
are open to the public.

> Clerk’s Office staff retrieve documents from the drop boxes at 9:00 a.m. each day that the
court is open. oo

 

 

 

Date: OU ‘onl \2o02_

Case Name af applicable):

 

 

Case Number(s) (if applicable):

 

 

 

 

Company/Firm:
Name/Contact:” VAIMUCA Foca.

Address: (OOD Sout oe PMA ES LOO Unis A
city, State, Zip: OPPLOLO OKO NPP PABS2
ean 1S * ABS BOOS

Email Adéress: AA COLWN D2 W@ ONncusd MN

CHECK/MONEY ORDER ENCLOSED Yes No. » (CASH NOT ACCEPTED)

 

 

 

> IMPORTANT - Before placing your filing in the drop box, please ensure the following:
/“ Case number and caption clearly identified on document(s).
Y Documents have been signed.
Y If documents are being filed by pro se litigant, please complete and sign the form
titled: Local Rule $3.1(M) Certification and submit with your document(s).

> QUESTIONS? Please use provided drop box telephone to call
¥ Richmond — 804-916-2220
Y Alexandria — 703-299-2100
¥ Norfolk/Newport News - 757-222-7201

Page 6 of 8 PagelD# 6
Case 2:21-cv-00212-AWA-LRL Document1 Filed 04/16/21 Page 7 of 8 PagelD# 7

Tamyka Brown
1000 Saint Andrews Way, Unit A
Chesapeake, VA 23320

 

 
Case 2:21-cv-00212-AWA-LRL Document1 Filed 04/16/21 Page 8 of 8 PagelD# 8

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF VIRIGINIA

 

 

DIVISION
Mf muULA PyouwnN
Plaintiff(s),
Vv.
E\ien mornie Wess Ralen Civil Action Number.
NOGHAM, MA\U AGNETI Were
~ Defendant(s).

LOCAL RULE 83.1(M) CERTIFICATION

 

 

e- 5 %. :
I declare under penalty of perjury that: GamP\cunt fOr Civ a
{ oe
No attorney has prepared, or assisted in the preparation of Chul \ Covey Shoot cexabee cee! ma
(Title of Document)
TAMIKA Goo
Name of Pro Se Party (Print

Tw

\Signafare of Pro S Party__—~
Executed on: [o | ZOE Vise

 

OR

The following attorney(s) prepared or assisted me in preparation of

 

(Title of Document)

 

(Name of Attorney)

 

(Address of Attorney)

 

(Telephone Number of Attorney)
Prepared, or assisted in the preparation of, this document

AMI, RYOUIA

(Name of Proke Party le y

Signathre of Pro Se Party _——~

Executed on: (Date)
